Citation Nr: 0401826	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by respiratory difficulty, headaches, fatigue, and 
joint pain due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision.  In a May 1996 remand, the 
Board directed the RO to adjudicate the veteran's claim under 
the statutory and regulatory provisions concerning 
compensation for certain disabilities due to undiagnosed 
illnesses for Persian Gulf War veterans.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).  In April 1998 and May 
2001, the Board remanded the veteran's claim to the RO for 
additional development. 


FINDING OF FACT

The veteran does not have a chronic disability manifested by 
respiratory difficulty, headaches, fatigue, and joint pain.


CONCLUSION OF LAW

The criteria to establish service connection for respiratory 
difficulty, headaches, fatigue, and joint pain as 
manifestations of an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).


 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1968 to August 
1993.  His DD Form 214 Form indicates that he served in 
Southwest Asia from November 20, 1990, to June 18, 1991.  He 
was awarded the Southwest Asia Service Medal.  His primary 
occupation was listed as an engineer equipment repair 
technician.

A review of the veteran's service medical records shows that 
on entrance examination in January 1968, his head, and lungs 
and chest were normal.  He reported a medical history of 
swollen or painful joints, an injury to the head, and Osgood 
Schlatter's disease at the age of 10.  Examination reports 
dated in November 1968, August 1973, April 1979, August 1984, 
and July 1989 indicate that the veteran's head and lungs were 
normal.  In September 1974, he reported having a sore throat 
and sinus headaches.  No pertinent diagnoses were made. 

A July 1993 report of medical history reveals that the 
veteran reported that he was exposed to unknown gases in 1991 
while serving in Southwest Asia.  An examination of the 
lungs, head, spine and musculoskeletal system was normal, as 
were the neurological evaluation and a chest X-ray.

A November 1993 VA pulmonary examination indicates that the 
veteran reported that he was in Saudi Arabia for about three 
to four weeks in February 1991.  He stated that he was within 
100 yards of burning oil fields and the mucus in his mouth 
turned black and he had some coughing.  The veteran stated 
that he was unable to breathe deeply since his exposure to 
the burning oil fields in Saudi Arabia.  He denied having a 
chronic cough or a prior history of smoking.  He stated that 
he did not have shortness of breath but he felt as if he did 
not have the same lung capacity as before.  Examination of 
the lungs revealed slight decreased breath sounds but it was 
noted that the veteran was not taking deep breaths.  There 
were no rales, rhonchi, or wheezing.  There was no 
prolongation of the expiratory phase.  There was no increase 
in his anteroposterior (AP) diameter.  The diagnosis was 
subjective complaints of shortness of breath, etiology 
unknown.  Pulmonary function tests (PFTs) revealed mild 
airway obstruction.  The examiner noted that the veteran's 
cooperation was poor and his effort was inconsistent.

At a January 1996 Travel Board hearing, the veteran stated 
that he served in Iraq and was in places where the street 
lights were on for twenty four hours a day because of the 
clouds from the fires.  [Hearing Transcript, page 13].  He 
stated that he did not know if he sustained injury from the 
exposure to gases.  

A September 1997 VA general medical examination report 
reveals that the veteran complained of lung problems.  The 
veteran stated that over time, he developed decreased 
"wind" (i.e. lung capacity), and could not remember any 
particular event that caused this.  He said he never had 
tuberculosis, asthma, or pneumonia.  He stated that he blew 
up a number of things in Iraq, and did not really know what 
he had been exposed to in the past.  An examination of the 
respiratory system revealed no active malignant process.  
There were no structural changes in the lungs.  X-rays of the 
chest were within normal limits.  The examiner opined that 
any disease that may be present was not active at that time.  
With regard to his head, face, and neck, the veteran said he 
had sustained facial bone fractures, and never had severe 
headaches.  Neurological examination was normal.  Following 
an examination the diagnoses included status-post orbital 
facial bone fractures.  

A September 1997 VA joints examination report shows that the 
veteran reported having two orthopedic problems:  low back 
and left wrist problems.  Following an examination, the 
diagnoses included status-post fracture of the left wrist.  
(It is noted that both of these conditions are service-
connected.)

Private outpatient treatment records, dated in 1998, reflect 
that the veteran complained of lightheadedness.  Syncope was 
among the assessments. 

A September 1998 VA hemic disorders and respiratory disorders 
examination report indicates that the examiner reviewed the 
veteran's recent medical records and claims folder.  During 
the course of the examination, the veteran reported he had 
worked hard (i.e. 18 hours a day) his whole life.  He 
reported his current symptoms included difficulty walking up-
hill without feeling profoundly weak and out of breath.  He 
did not complain of significant headaches.  The examiner 
noted that the veteran had an episode of syncope recently, 
which precipitated a cardiac workup, which was negative.  The 
veteran stated that he was exposed to unknown substances in 
Iraq in 1991.  The veteran reported that he felt like he had 
no energy or strength.  There was no hemoptysis.  It was 
noted that the veteran had never been on anticoagulant or 
antimicrobial therapy for his lungs.  Physical examination 
revealed no evidence of chronic pulmonary thromboembolism.  
It was noted that the veteran underwent PFTs in September 
1998 which showed a moderate obstructive defect.  The 
examiner stated that current PFTs showed mild obstructive 
airway disease and a moderate restrictive defect.  A chest X-
ray was within normal limits.  The diagnoses were mild 
obstructive airway disease, moderate restrictive airway 
disease, status-post Vivax malaria, status-post Epstein-Barr 
infection (infectious mononucleosis), hypothyroidism, and 
hyperlipidemia. 

An October 1998 VA joints examination report shows that the 
veteran complained of weakness of the elbow, and the 
diagnosis was a history of a remote fracture of the left 
elbow. 

VA PFTs, performed in October 1998, were noted as suggestive 
of a mild obstructive pattern and a moderate restrictive 
pattern.  PFTs, performed in December 1998, revealed a 
moderate obstructive ventilatory defect.  It was noted that 
the low maximum voluntary ventilation relative to forced 
expiratory volume in 1 second suggested poor patient effort 
and/or a neuromuscular disorder.

In a February 2000 addendum to a VA examination, the examiner 
indicated that the claims folder had been reviewed.  The 
examiner stated that she was asked to address whether the 
veteran had residuals of exposure to unknown gases claimed as 
resulting from burning oil well emissions during the Persian 
Gulf War, and if so, what the nature and etiology of any 
residual disability was.  The examiner noted that the veteran 
had reported that he had blown up a number of things and he 
did not know what he was exposed to.  The examiner stated 
that there was no evidence of a residual adverse effect to 
the veteran's pulmonary status.  The examiner noted that she 
was asked to express an opinion, including the degree of 
possibility, as to whether there were objective indications 
of chronic disability resulting from an undiagnosed illness 
or a combination of illnesses related to Persian Gulf active 
duty.  The examiner indicated that Dr. Z., a pulmonary 
specialist, had studied all of the veteran's PFTs to the 
present date.  It was noted that Dr. Z. had concluded that 
there was no evidence of intrinsic lung disease, either 
restrictive or interstitial.  It was his opinion that the 
previously mentioned restrictive disease was caused by the 
veteran's large size.

In a May 2001 Board decision, service connection for a 
respiratory disorder due to unknown gases and exposure to 
asbestos was denied. 

A January 2002 VA examination report shows that the veteran 
was interviewed and examined, and it was noted his complaints 
concerned shortness of breath with exertion and fatigue, 
joint pain in his left wrist, Achilles tendon, and low back, 
and severe headaches which occurred approximately once per 
month.  Following an examination, he was diagnosed as having 
hypothyroidism, degenerative disc disease of the lumbosacral 
spine, Achilles tendonitis of the right foot (intermittent), 
degenerative joint disease of the left wrist, and tension 
vascular headaches.  

A September 2002 VA examination report shows that the 
examiner reviewed the claims file.  It was noted that the 
veteran manifested no objective indications of a chronic 
disability other than having problems of the left wrist, low 
back and right Achilles tendon.  Regarding fatigue, it was 
noted that there were no objective findings.  The 
neurological examination (ordered to determine the presence 
and etiology of headaches) was normal aside from diagnosed 
tension vascular headaches.  There were no objective findings 
of the respiratory system.  It was noted that the veteran 
never returned for a repeat PFT concerning his complaints of 
increased shortness of breath with exertion.  Of note, was a 
1998 record which found no objective findings to support any 
pulmonary pathology.  It was opined that all of the veteran's 
objective findings had been addressed and were service-
connected, including the left wrist, low back, and right 
Achilles tendon disabilities.  

II.  Legal Analysis 
 
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the January 1994 
rating decision that denied his claim of service connection 
and of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the January 1994 
rating decision, statement of the case (issued in June 1994), 
supplemental statement of the case (SSOC) (issued in July 
1997, December 1997, May 2000, and September 2002) and 
numerous letters over the years (including the June 2001 VCAA 
letter) informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOC, and various letters informed 
him of:  why the evidence on file was insufficient to grant 
service connection; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  The June 2001 
VCAA letter specifically informed him of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim three times (in 1996, 1998, and 2001) in an attempt to 
ensure that the evidentiary record was complete.  All 
relevant medical records are on file, including VA medical 
records.  The veteran has been afforded multiple VA 
examinations in conjunction with his claim which have 
established the nature and etiology of the veteran's problems 
not only through a comprehensive examination but also through 
an analysis of his medical history.  In sum, the Board find 
that the record contains sufficient evidence to make a 
decision on the claim; an additional VA examination is not 
necessary.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  As such, the 
Board will proceed with a discussion of the merits of the 
veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A review of the veteran's service records shows that he 
served in Southwest Asia from November 1990 to June 1991.  He 
alleges that he was exposed to burning oil field emissions 
and was involved in "blowing things up" while in the Middle 
East.  Service records do not establish or disprove his 
allegations.  His primary occupation was listed as an 
engineer equipment repair technician.  

The veteran's service medical records do not reveal any 
pertinent findings aside from a July 1993 report which shows 
that he reported having been exposed to unknown gases in 
1991, while serving in Southwest Asia.  At that time, his 
head, and lungs and chest were within normal limits on 
objective examination.  In fact, during the course of his 
entire period of service, including his active service in the 
Southwest Asia theater of operations, no pertinent findings 
were made aside from one isolated complaint of headaches 
which were related to his sinus problems.

Post-service medical evidence shows that he underwent a VA 
pulmonary examination in November 1993.  During the course of 
the examination, he reported that he had been exposed to 
burning oil fields while in Saudi Arabia.  He related his 
current problems included respiratory difficulty, including 
shortness of breath and diminished lung capacity.  On 
examination, it was noted that he had a mild airway 
obstruction.  Notably, the examiner described the veteran's 
cooperation as poor and his effort was deemed inconsistent.  
The diagnosis was subjective complaints of shortness of 
breath, etiology unknown.  A September 1997 VA general 
medical examination report shows that the veteran continued 
to complain of respiratory problems.  He reported he had 
blown up a number of things while in Iraq and was not quite 
sure what type of exposure he had.  Following an examination, 
it was opined that there were no active respiratory diseases.  
A September 1998 VA examination report shows that the veteran 
was diagnosed as having mild obstructive airway disease and 
moderate restrictive airway disease.  Subsequent PFTs, 
performed later in 1998, reflect similar objective findings 
but also show that the veteran exerted poor effort and/or 
possibly had a neuromuscular disorder.  In February 2000, a 
VA examiner opined that there was no evidence that exposure 
during the veteran's Persian Gulf service caused residual 
adverse pulmonary problems.  In addition, it was noted that 
there was evidence showing that the veteran's respiratory 
problems were related to his large size. 

During the pendency of the appeal, multiple attempts were 
made by the Board to further develop the record.  The 
previous Board remands were necessary given the conflicting 
opinions (discussed above) which variously reflect the 
presence and absence of a chronic disability, and which fail 
to fully address the matter of etiology.  In May 2001, the 
Board remanded the veteran's case for the final time.  The 
Board directed that a competent medical opinion be obtained 
regarding whether the veteran had a chronic disability 
manifested by respiratory difficulty, headaches, fatigue, and 
joint pain, and, if so, whether such was attributable to 
service.  

Pursuant to the Board's remand, the veteran's claims file was 
forwarded to an examiner for a review and an analysis.  In a 
September 2002 report, the examiner noted that, first, there 
were no objective respiratory findings.  Second, it was noted 
that a neurological examination was normal aside from 
diagnosed tension vascular headaches.  (In other words, the 
examiner did not note any objective findings of headaches 
that were attributable to a claimed undiagnosed illness or 
were otherwise attributable to a disease or injury in 
service.)  Third, with regard to fatigue, it was noted that 
there were no objective findings of such.  Fourth and 
finally, it was essentially opined that the veteran did not 
have any joint problems aside from conditions that were 
already service-connected.  In sum, the veteran's complaints 
were either ruled out or were definitively accounted for by 
known clinical diagnoses.  

There is simply no competent evidence on file (to include 
multiple VA examinations performed from 1993-2002) that 
establishes that the veteran has a chronic disability 
manifested by respiratory difficulty, headaches, fatigue, 
and/or join pain that is etiologically linked to his Persian 
Gulf service.  The majority of the evidence, including the 
comprehensive VA examination of September 2002, fails to 
establish a chronic disability.  One etiological opinion is 
to the effect that the veteran's respiratory difficulties are 
due to his large size not his Persian Gulf service.  Given 
the lack of evidence establishing a chronic disability due to 
an undiagnosed illness, the claim must be denied under the 
presumptive provisions of 38 U.S.C.A. § 1117. 

Alternatively, service connection on a direct basis is not 
warranted given the absence of competent evidence 
establishing that a disease or injury in service resulted in 
a chronic disability which is manifested by respiratory 
difficulty, headaches, fatigue and joint pain.  Again, as 
noted above, the veteran's service medical records (1968-
1993) are generally silent for complaints, treatment or 
diagnoses of respiratory problems, headaches, fatigue and 
joint pain.  With specific regard to headaches, it is noted 
that headaches were noted on one isolated occasion during 
service, and such were related to a sinus condition.  Current 
medical evidence shows that he has been diagnosed as having 
tension vascular headaches.  There is no medical evidence 
linking his current problems to service. 

The Board has considered the veteran's testimony and numerous 
statements.  On issues of medical fact, either diagnosis or 
causation, his opinion is not competent.  While he is 
competent to note certain symptoms, he is not competent to 
determine the etiology of a disability.  The competent 
medical evidence on file is afforded more probative value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifested by respiratory difficulty, headaches, fatigue, and 
joint pain due to an undiagnosed illness is denied.



		
	HOLLY E. MOEHLMANN	
Member, Board of Veterans' Appeals



 

